                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


NEW HAMPSHIRE LOTTERY
COMMISSION,

                       Plaintiff,

       v.
                                                   Civil Action No. 1:19-cv-00163
WILLIAM BARR,
in his official capacity as Attorney General,

UNITED STATES DEPARTMENT OF
JUSTICE,

                       Defendants.


NEOPOLLARD INTERACTIVE LLC,

POLLARD BANKNOTE LIMITED,

                       Plaintiffs,

       v.

WILLIAM P. BARR,                                  Civil Action No. 1:19-cv-00170
in his official capacity as Attorney General of   (consolidated)
the United States of America,

THE UNITED STATES DEPARTMENT OF
JUSTICE,

THE UNITED STATES OF AMERICA,

                       Defendants.


    NEOPOLLARD INTERACTIVE LLC AND POLLARD BANKNOTE LIMITED’S
      RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY FILED BY
       AMICI CURIAE COALITION TO STOP INTERNET GAMBLING AND
           NATIONAL ASSOCIATION OF CONVENIENCE STORES
       Plaintiffs NeoPollard and Pollard Banknote (“NeoPollard”) respectfully submit this Re-

sponse to the Notice of Supplemental Authority Filed by Amici Curiae Coalition to Stop Internet

Gambling and National Association of Convenience Stores (“CSIG”) (Dkt. No. 77).

       In its “Notice of Supplemental Authority,” CSIG adduces archival materials in a renewed

attack on Deputy Attorney General Byron White’s testimony before the Senate Judiciary Commit-

tee on July 10, 1961. White had testified that the amended (and final) version of the Wire Act was

“aimed now at those who use the wire communication facility for the transmission of bets or wa-

gers in connection with a sporting event.” CSIG Notice of Supp. Authority at 1. CSIG claims that

the archival materials it has put before the Court raise the possibility that the version of the bill

discussed at the July 10 hearing may not have been punctuated identically to the final bill, but that

it was “unable to identify a document that definitively establishes how the written text of the bill

was punctuated on July 10.” Id. at 2.

       NeoPollard, however, has found the draft bill that was discussed at that hearing, and, un-

surprisingly, the relevant text and punctuation is identical to the enacted law. The Report of Pro-

ceedings before the Senate Committee on the Judiciary held on July 10, 1961 included the draft

bill under discussion, “Appendix B,” as a “Committee Insert.” Ex. A at 1 (“Appendix B”); see Ex.

B at 4–5 (noting “Committee Insert” and referring to it as “Appendix B”). Appendix B is located

in the National Archives together with the transcript of the hearing, and a copy is attached to this

Response as Exhibit A. 1 The relevant portion of Appendix B’s text is identical in language and

punctuation to the enacted statute: “ . . . transmission in interstate or foreign commerce of bets or

wagers or information assisting in the placing of bets or wagers on any sporting event or contest,


1
  Appendix B, part of S. 1656; Committee on the Judiciary; Papers Accompanying Specific Bills
and Resolutions (SEN87A-E12); 87th Congress; Records of the United States Senate, Record
Group 46; Box 20; National Archives Building, Washington, D.C. The Report of Proceedings is
attached as Exhibit B.
or for the transmission of a wire communication which entitles the recipient to receive money or

credit as a result of bets or wagers, or for information assisting in the placing of bets or wagers

. . . .” Ex. A at 1–2. The premise of CSIG’s Notice of Supplemental Authority is thus incorrect—

Deputy Attorney General White was undoubtedly discussing the final version of the relevant por-

tion of the bill when he testified that it was limited to sport betting. 2

        The “confidential committee print” dated July 21, 1961 that CSIG has put before the Court

therefore sheds no light on the meaning of Deputy Attorney General White’s testimony. CSIG

Notice of Supp. Authority, Ex. C. In any event, the stray comma in that committee print is clearly

a typographical error, as the comma makes no grammatical sense under any reading of the statute.

See id. at 2 (“Whoever being engaged in the business of betting or wagering knowingly uses a wire

communication facility for the transmission in interstate or foreign commerce of bets or wagers or

information, assisting in the placing of bets or wagers on any sporting event or contest . . . .”)

(emphasis added). The relevant portion of Appendix B, on the other hand, reflects exactly the

punctuation and language of the bill as enacted by Congress.

         Finally, the memorandum from Deputy Attorney General White to the Director of the

Bureau of the Budget that CSIG adduces also provides no support for its position. CSIG notes that



2
     In case there were any doubt that “Appendix B” is the same draft bill that the Committee was
discussing on July 10, 1961: (1) Appendix B is located together with the Report of Proceedings in
the same folder in the National Archives; (2) the hearing transcript indicates that the text of the
bill under discussion was a “committee insert” that was titled “Appendix B,” Ex. B at 4–5; and
(3) the transcript corresponds exactly with Appendix B; compare Ex. B at 5 (“The language which
is omitted from the bill in printed form is, ‘Whoever leases, furnishes, or maintains any wire com-
munication facility’ and so on, which appears in lines 15 through 20 in the mimeographed sheet
. . . .”), with Ex. A at 1 (same language appearing at lines 15 through 20); compare Ex. B at 53
(“Section 4 . . . begins on line 39 of page 2 and runs to the end of the copy.”), with Ex. A at 2–3
(Section 4 beginning on page 2, line 39 and continuing until the end of the document); compare
Ex. B at 8 (in the “appendix on page 3, line 51, there is a word wrong there” that should read
“‘secure’”), with Ex. A at 3 (the typewritten word “sure” is crossed out and “secure” is added in
pencil on page 3, line 51).


                                                    2
the memorandum does not say that the Act is limited to sports gambling. See CSIG Notice of

Supp. Authority at 2–3. Indeed, the memorandum does not make any mention of sports gambling,

even though it is undisputed that the Act applies only to those transmissions of “information as-

sisting in the placing of bets or wagers” that are “on any sporting event or contest.” 18 U.S.C.

§ 1084(a). Instead, the memorandum states that the Act makes it criminal to use a wire commu-

nication facility for “the transmission of bets or wagers or information assisting in the placing of

bets or wagers.” CSIG Notice of Supp. Authority, Ex. D at 1. The memorandum therefore does

not even accurately summarize the portions of the Act on which all parties agree.



 Dated: May 9, 2019                            Respectfully submitted,


                                               /s/ Michael A. Delaney
                                               Michael A. Delaney
                                               NH Bar No. 10504
                                               MCLANE MIDDLETON, Professional Association
                                               900 Elm Street
                                               10th Floor
                                               Manchester, NH
                                               (603) 628-1248
                                               michael.delaney@mclane.com

                                               Theodore B. Olson, pro hac vice
                                               TOlson@gibsondunn.com
                                               Matthew D. McGill, pro hac vice
                                               MMcgill@gibsondunn.com
                                               GIBSON, DUNN & CRUTCHER LLP
                                               1050 Connecticut Avenue, N.W.
                                               Washington, D.C. 20036
                                               (202) 955-8500

                                               Counsel for Plaintiffs NeoPollard Interactive LLC
                                               and Pollard Banknote Limited




                                                 3
                                 CERTIFICATE OF SERVICE
       I certify that, on May 9, 2019, I served the foregoing document via ECF electronic trans-

mission in accordance with the Court’s Administrative Procedures for ECF to the registered par-

ticipants as identified on the Notice of Electronic Filing, and paper copies will be sent to those

indicated as non-registered participants, if any.



 Dated: May 9, 2019                             /s/ Michael A. Delaney
                                                Michael A. Delaney
                                                NH Bar No. 10504
                                                MCLANE MIDDLETON, Professional Association
                                                900 Elm Street
                                                10th Floor
                                                Manchester, NH
                                                (603) 628-1248
                                                michael.delaney@mclane.com

                                                Counsel for Plaintiffs NeoPollard Interactive LLC
                                                and Pollard Banknote Limited
